(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Poe cuanto, si bien fué nombrado como se alega en la petición un juez sustituto durante la ausencia en vacaciones del juez propietario ■demandado, aparece, sin embargo, de la contestación de dicho juez, que el referido juez sustituto fué nombrado nuevamente en sustitu-ción de dicho juez propietario para entenderse en el juicio y disposi-ción del caso específico en el cual dicho juez propietario se había in-hibido ;
Por cuanto, dicho nombramiento por su faz indica que fué hecho en virtud de la autoridad conferida al Gobernador de Puerto Rico *1026por la ley, sin que el peticionario haya atacado directamente la vali-dez de dicho nombramiento, poniéndolo por primera vez en tela de juicio en su alegato, del cual no .aparece haber sido notificado el juez sustituto, sino por el contrario, dicho peticionario ha comparecido ante dicho juez sustituto con una moción pidiendo la suspensión de la vista de otra moción sobre apertura de rebeldía y lueg’o ha radicado ante dicho juez sustituto un alegato en oposición a que se abriese dicha rebeldía, en el cual dicho peticionario solicitaba que no se per-mitiera la referida apertura;
Por Cuanto, en tales circunstancias el derecho del peticionario al traslado solicitado en la corte de distrito, de acuerdo con el artículo 84 del Código de Enjuiciamiento Civil, no está muy claro, y menos claro aún su derecho al remedio extraordinario solicitado;
Por Cuanto, en tocio caso, existe el recurso ordinario de una ape-lación de la resolución del juez de distrito declarándose sin jurisdic-ción para ordenar el traslado solicitado:
Por cuanto, se anula el mandamiento alternativo o condicional ex-pedido y se declara sin lugar la petición para un auto perentorio de mandamus.